DETAILED ACTION
Applicant’s remarks submitted with the AFCP (08 April 2022) are addressed below. With respect to claim 1, applicant has annotated in the remarks Fig. 8B of Kim as follows:

    PNG
    media_image1.png
    387
    507
    media_image1.png
    Greyscale

Applicant argues:

    PNG
    media_image2.png
    183
    646
    media_image2.png
    Greyscale

Examiner annotates instant Fig. 3 to include an “Exterior section” and an “Interior section” as described by the applicant.

    PNG
    media_image3.png
    844
    1320
    media_image3.png
    Greyscale

It appears no portion of the instant unit cell abuts the exterior section either; rather, as with the prior art, the unit cell abuts the interior section. It is unclear what argument applicant is trying to make. 
Examiner presents the definition of “abut” from https://www.dictionary.com/browse/abut below:

    PNG
    media_image4.png
    407
    774
    media_image4.png
    Greyscale

The fold portion of the outer casing of the cell (best seen in Fig. 1A of Kim) abuts the outer wall (as labelled in the rejection) because it is adjacent to the outer wall. The claim language is satisfied by the prior art in view of the definition of the term “abut” as defined above. 

Applicant makes the following arguments with respect to claim 25.	
Applicant argues Kim does not teach the outer wall is coupled to an end of the cooling plate. This argument is not persuasive because the outer wall (i.e., exterior section as labelled by applicant) is connected to the cooling plate (e.g., portion 821) via connecting walls (labelled by applicant), thus, the outer wall is connected to an end of the cooling plate (via the connecting walls).
Applicant argues Oshita does not teach the connecting portion 123, 125 abut the laminate cells 110 because they are spaced apart. The connecting portions 123, 125 abut the cells 110 because they are adjacent to each other. The claim language is satisfied by the prior art in view of the definition of “abut” as described above.

The rejection of claim 29 would be withdrawn. However, the amendment requires further search and consideration, particularly in view of newly found prior art US 2019/0259991 and US 2015/0147622.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729